Exhibit 4.1 No. Incorporated under the Laws of the State of Delaware SHARES CODE REBEL CORPORATION COMMON STOCK AUTHORIZED CAPITAL, 20,000,000 SHARES, COMMON STOCK, PAR VALUE $0.0 SEE REVERSE FOR CERTAIN DEFINITIONS CUSIP No. XXXXXXXXXX THIS CERTIFIES THAT IS THE OWNER OF fully-paid and non-assessable shares of the above Corporation, transferable on the books of the Corporation by said owner in person or by his duly authorized attorney upon the surrender of this certificate properly endorsed.This certificate is not valid until countersigned by the Transfer Agent and registered by the Registrar. WITNESS, the facsimile seal of the Corporation and the facsimile signatures of its duly authorized officers. Dated: CODE REBEL CORPORATION CORPORATE SEAL Delaware 2014 Arben Kryeziu, President , Secretary The following abbreviations, when used in the inscription on the face of this certificate, shall be construed as though they were written out in full according to applicable laws or regulations: TEN COM as tenants in common Unif Gift Min Act - Custodian TEN ENT tenants by the entireties (Cust)(Minor) JT TEN as joint tenants with right of survivorship and not as tenants in common Under Uniform Gifts to Minors Act: (State) Additional abbreviations may also be used though not in the above list. CODE REBEL CORPORATION The Corporation will furnish without charge to each stockholder who so requests the powers, designations, preferences and relative, participating, option or other special rights of each class of stock or series thereof of the Corporation and the qualifications, limitations, or restrictions of such preferences and/or rights.This certificate and the shares represented hereby are issued and shall be held subject to the terms and conditions applicable to the securities underlying and comprising the shares. For Value Received, hereby sell, assign and transfer unto PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER OF ASSIGNEE (PLEASE PRINT OR TYPEWRITE NAME AND ADDRESS, INCLUDING ZIP CODE, OF ASSIGNEE) Shares represented by the within Certificate, and do hereby irrevocably constitute and appoint Attorney, to transfer the said shares on the books of the within named Corporation with full power of substitution in the premises. Dated By: By: NOTICE: THE SIGNATURE(S) TO THIS ASSIGNMENT MUST CORRESPOND WITH THE NAME(S) AS WRITTEN UPON THE FACE OF THE CERTIFICATE IN EVERY PARTICULAR, WITHOUT ALTERATION OR ENLARGEMENT OR ANY CHANGE WHATEVER. Signature(s) Guaranteed By: THE SIGNATURE(S) MUST BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (BANKS, STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH MEMBERSHIP IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM), PURSUANT TO S.E.C. RULE 17Ad-15.
